Citation Nr: 0524259	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  97-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disability.

3.  Entitlement to a (combined) rating in excess of 30 
percent for cervical spine arthritis.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.

5.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1959 to October 1979.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of August 1996 (left knee and cervical spine) and 
June 1997 (lumbar spine, hypertension, and bilateral hearing 
loss) by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 1997 a 
hearing was held before a hearing officer at the RO.  

The August 1996 rating decision had continued a 10 percent 
rating for the veteran's service connected left knee 
disability.  The rating was increased to 30 percent by a 
rating decision in September 1997.  The veteran has not 
expressed satisfaction with that rating.  Hence, the claim 
for increase remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  In February 2000 and August 2003 the case 
was remanded for development of evidence.  The June 1997 
rating decision had continued a noncompensable rating for the 
veteran's hearing loss.  An October 2002 rating decision 
increased the rating for the hearing loss to 10 percent.  The 
veteran has not expressed satisfaction with that rating.  
Hence, the claim for increase remains on appeal.  See AB v. 
Brown, supra.  The October 2002 rating decision also 
continued a 10 percent rating for cervical arthritis, but 
assigned a separate 20 percent rating for limitation of 
motion due to cervical arthritis.  The issue pertaining to 
the rating for cervical spine arthritis has been 
characterized as stated on the preceding page to reflect that 
cervical spine arthritis is now rated 30 percent, combined.   

FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by x-ray confirmed arthritic changes, and 
limitation of extension to 20 degrees; limitation of flexion 
or instability is not shown; the knee is not ankylosed.  

2.  The veteran's service-connected lumbar spine disability 
is not shown to have been manifested by more than mild disc 
disease, or more than slight limitation of thoracolumbar 
motion, or more than characteristic pain on motion, has not 
(from September 2002) caused incapacitating episodes, and 
(from September 2003) has not limited thoracolumbar motion to 
a degree greater than 30 degrees but not greater than 60 
degrees (or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees); ankylosis is not shown, 
nor are there neurologic symptoms (attributable to the low 
back disorder) separately ratable.

3.  The veteran's service-connected cervical spine arthritis 
has not been manifested by symptoms greater than severe 
limitation of motion; ankylosis is not shown.

4.  It is not shown that the veteran's hypertension is 
manifested by diastolic pressures predominantly 110 or more, 
or systolic pressures predominantly 200 or more.

5.  The veteran's left ear hearing acuity is no worse than 
Level III; and his right ear hearing acuity is no worse than 
level I; an "exceptional pattern" of hearing impairment is 
not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5010, 5256, 5257, 5260, 5261, 5262 (2004).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5010 and 5292 (2003) and 5293 (effective 
prior to and from September 23, 2002), 5237, 5242, 5243 
(effective September 26, 2003).

3.  A combined rating in excess of 30 percent is not 
warranted for the veteran's service-connected cervical spine 
arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5010, 5287, 5290 
(2002) and 5237 (effective September 26, 2003).

4.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.104, Code 7101 (2004).

5.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.85, 4.87, Code 6100 (effective 
before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The unfavorable AOJ decisions that are the subject of this 
appeal were already decided and appealed prior to VCAA 
enactment.  The U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini, supra, that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.  

The veteran received adequate notice following the 
unfavorable determinations which gave rise to this appeal.  
Content of the notice (via a June 2002 letter, by an August 
2003 Board decision/remand, and by an August 2004 letter from 
the Appeals Management Center in Washington, DC) complies 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to assist.  Notably, the 
letters discussed what was necessary to establish higher 
ratings, explained what evidence VA would obtain, and what 
evidence VA would assist the veteran to obtain.  The veteran 
was specifically advised to provide any evidence or 
information pertaining to his claims.  See May 2005 SSOC (at 
page 3).  The SSOC also advised the veteran of the current 
posture of his claims.  He is not prejudiced by any notice 
timing defect because after the notice was given he had ample 
opportunity to respond/supplement the record, and the case 
was reviewed after notice was given.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private medical records.  He has been afforded VA (and fee-
basis) examinations, most recently in 2005.  The record is 
complete.  VA's duties to notify and assist are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Factual Basis

On December 1979 VA examination the diagnoses included 
chronic lumbosacral strain (by history), intermittently 
symptomatic; cervical spine degenerative arthritis with 
minimal symptoms; hypertension, by previous diagnosis, not 
found on present examination; and rule out hearing loss.  

VA X-ray reports, dated in April 1992, show a moderate degree 
of left knee degenerative changes and lumbar spine arthritic 
changes.  

An April 1992 VA consultation sheet includes a diagnosis of 
high frequency bilateral hearing loss, described as severe.  

On April 1992 VA diseases of the heart examination, 
hypertension was diagnosed.  The veteran's sitting blood 
pressure was 140/90.  

On April 1992 VA spine examination, degenerative joint 
disease of the lumbar and cervical spine was diagnosed.  

On July 1994 VA general medical examination the diagnoses 
included left knee degenerative joint disease and chronic 
cervical pain with degenerative joint disease.  

On March 1997 VA examinations degenerative arthritis of the 
spine, degenerative arthritis of the knees, and hypertension 
(fair control) were diagnosed.  

On VA audiometry in March 1997, puretone thresholds (in 
decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
20
15
65
80
LEFT
 
20
50
85
90
The average puretone thresholds were 45 decibels, right ear, 
and 61 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear.  Moderately severe to severe 
right ear sensorineural hearing loss and mild to moderate 
left ear sensorineural hearing loss was diagnosed.  

At his September 1997 hearing the veteran testified that he 
had left knee instability, upper and lower back pain, and 
limited lumbar spine range of motion.  He added that his 
blood pressure increased when he was under stress.  He also 
alleged that his hearing loss had worsened.  He informed the 
hearing officer that he had been approved for Social Security 
Administration (SSA) disability benefits.  The RO attempted 
to obtain these records in March 2000.  SSA responded in 
April 2002, indicating that the veteran's folder had been 
destroyed.  

VA X-ray examination in October 2001 shows left knee 
degenerative joint disease.  

On VA audiometry in July 2002, puretone thresholds (in 
decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
25
35
80
85
LEFT
 
30
50
80
90

The average puretone thresholds were 56.25 decibels, right 
ear, and 62.50 decibels, left ear.  Speech audiometry 
revealed that speech recognition ability was 96 percent in 
the right ear and 84 percent in the left ear.  Bilateral 
sensorineural hearing loss was diagnosed.

On July 2002 VA fee-basis orthopedic examination the examiner 
commented that X-rays taken earlier in July showed lumbar 
spine disc space narrowing and cervical spine degenerative 
changes.  The veteran lived in a nursing home, and his 
medical problems included hypertension, Parkinson's disease, 
and osteoarthritis.  Left knee degenerative arthritis was 
noted.  It was reported that the veteran walked very little, 
and was mostly confined to a wheelchair.  He complained of 
knee pain when standing as well as swelling.  His cervical 
arthritis caused pain and stiffness; he also complained of 
limited range of motion.  According to the veteran, his low 
back disorder was functional.  Occasional radiating pain was 
reported.  Examination showed cervical spine range of motion 
of extension to 30 degrees (normal was noted to be 60 
degrees), right lateral tilt to 30 degrees (with 50 degrees 
reported to be normal), left lateral tilt to 40 degrees, 
right rotation to 45 degrees (normal being 80 degrees), and 
left rotation to 60 degrees.  He complained of mild 
tenderness with palpation.  The examiner noted that the 
lumbar spine was not examined due to the veteran being "much 
overweight", and that if the veteran were to be examined the 
findings would be unreliable.  Left knee examination showed 
crepitus, with complaints of pain on motion testing, which 
showed that extension of the knee was about 20 degrees short 
of full.  There was no ligament instability.  The veteran did 
complain of significant tenderness over the medial joint 
line.  The examiner pointed out that the veteran had 
significant cervical spine degenerative arthritis, 
degenerative disc disease and arthritis in the lumbar spine, 
and advanced degenerative left knee arthritis.  He added that 
the veteran did not report episodes of recent flare-ups.  
While the veteran was confined to a wheelchair, it was noted 
that he certainly would have some functional loss due to 
pain, weakness, and painful motion of his knees and back.  

On July 2002 VA hypertension examination, blood pressure 
readings were 112/63 and 135/76 (left and right, sitting) and 
120/70 (standing).  The diagnosis was systemic hypertension, 
currently stable and well-controlled with diuretics.  The 
disorder did not affect the veteran's ability to perform 
routine functions.  

On March 2005 VA neurologic examination, physical examination 
it was noted that the veteran could not move forward in his 
wheelchair and could not stand.  His wife informed the 
examiner that he had "seizures" four days earlier due to an 
insulin reaction.  Diabetes had been diagnosed for 10 years.  
The examiner indicated that the veteran had been completely 
incapacitated for several years.  

Review of several VA vital signs/measurement reports, dated 
from 2000 to 2005, fail to show blood pressure findings with 
diastolic pressure predominately over 100 or more or systolic 
pressure predominately 200 or more.  
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) 
provide guidance on when separate ratings for knee disability 
may be assigned under the limitation of motion codes in 
addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X-ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.  

The RO has rated the veteran's service-connected left knee 
disability 30 percent under Code 5010 (which directs rating 
under Code 5003) and Code 5257.  See 38 C.F.R. § 4.71a.  Code 
5010 directs that the disability should be rated according to 
the limitation of motion of the affected joint.  Limitation 
of motion of the knee is rated under Code 5260 (for 
limitation of flexion, with limitation to 15 degrees 
warranting the maximum 30 percent rating, limitation to 30 
degrees warranting a 20 percent rating, limitation to 45 
degrees warranting a 10 percent rating, and limitation to 60 
degrees warranting a 0 percent rating).  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; limitation to 10 degrees warrants a 10 
percent rating; and limitation to 0 degrees warrants a 0 
percent rating.  38 C.F.R. § 4.71a.  Normal ranges of knee 
motion are zero degrees extension and 140 degrees of flexion.  
38 C.F.R. § 4.71a, Plate II.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's service-connected low back disability, which 
has been characterized as lumbosacral strain, includes both 
arthritis and disc disease of the lumbar spine, and he is 
entitled to a rating under the criteria for strain, 
arthritis, or disc disease.  The current rating of 10 percent 
was assigned under Codes 5010 and 5237 (previously under Code 
5293).  See June 2004 rating decision.  

His service-connected cervical spine arthritis is rated 10 
percent under Codes 5237-5010 and 20 percent for limitation 
of motion under Codes 5010-5237.    

The criteria for rating disc disease were revised effective 
September 23, 2002, and those for rating low back disability 
were revised effective September 26, 2003.  The veteran is 
entitled to a rating under the revised criteria, each, from 
their effective date.  

Code 5010 provides that arthritis due to trauma established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a.  
A 10 percent rating is warranted for slight limitation of 
lumbar spine motion.  A 20 percent rating is warranted for 
moderate limitation of lumbar spine motion.  A 40 percent 
rating is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Under the criteria in effect prior to September 23, 2002, 
mild intervertebral disc syndrome warranted a 10 percent 
rating.  Moderate intervertebral disc syndrome with recurring 
attacks warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with intermittent relief warrants a 40 percent 
rating.  A 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (Effective 
prior to September 23, 2002.).

Under the criteria in effect prior to December 26, 2003, 
lumbosacral strain warranted a 40 percent rating if severe, 
20 percent with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral in standing position, and 
10 percent with characteristic pain on motion.  38 C.F.R. 
§ 4.71, Code 5295 (In effect prior to September 26, 2003).  

Under Code 5293, effective September 23, 2002, intervertebral 
disc syndrome is rated either based on incapacitating 
episodes or by combining (under 38 C.F.R. § 4.25) separate 
ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months are rated 60 percent.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
are rated 40 percent.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months are rated 20 percent.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately, using 
rating criteria for the most appropriate neurologic code or 
codes.

The criteria for rating disabilities of the spine (to include 
intervertebral disc syndrome, Code 5243 and arthritis, Code 
5242) were revised again, effective September 26, 2003.  
Under the latest revision, spine disability is rated either 
under the General Formula for Diseases and Injuries of the 
Spine or (for disc disease, if indicated) based on 
incapacitating episodes.

The General Formula for Rating Diseases and Injuries of the 
Spine (Codes 5235 to 5243) provides (in pertinent part) as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine -- 100 percent.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent.
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height - 10 percent.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The formula for rating based on incapacitating episodes 
remained unchanged from the September 23, 2002 revisions (but 
Code 5293 was renumbered 5243).  

For hearing impairment, disability ratings are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999 the schedular criteria for rating 
hearing impairment were revised.  The RO informed the veteran 
of this in May 2005.  See SSOC.  Under both the old and the 
new criteria, evaluations for defective hearing are based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, along with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (1997) & (2004).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Under the revised criteria, where there is an 
exceptional pattern of hearing impairment, a rating based on 
puretone thresholds alone may be assigned.  38 C.F.R. 
§ 4.86(b).  

The rating criteria for evaluating diseases of the heart 
(including hypertension) were revised, effective January 12, 
1998.  See 62 Fed. Reg. 65219 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104).  The veteran submitted his increased rating 
claim in January 1997; consequently, the new criteria apply 
(from their effective date).  Hypertension is rated under 38 
C.F.R. § 4.104, Code 7101.  Notably, Code 7101 criteria have 
remained unchanged by the January 1998 revision.  Under these 
criteria, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is afforded a 10 percent 
evaluation for diastolic pressure predominately measuring 100 
or more or; systolic pressure predominantly measuring 160 or 
more, or; where continuous medication is required for control 
of hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  A 20 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 110 or more, or; systolic pressure predominantly 
measuring 200 or more.  A 40 percent evaluation is afforded 
for diastolic pressure predominantly measuring 120 or more.  
Finally, a 60 percent evaluation is warranted for diastolic 
pressure predominantly measuring 130 or more.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the respective rating criteria).

Analysis

Left Knee

To warrant a rating in excess of 30 percent, knee disability 
would have to be manifested by ankylosis in an unfavorable 
angle (Code 5256), limitation of extension to 30 degrees or 
more (Code 5261), or a combination of ratings for limitation 
of flexion (Code 5260), limitation of extension (Code 5261), 
and instability (Code 5257) totaling to more than 30 percent 
combined.  Here, the knee is not ankylosed, extension is 
shown to be limited at 20 degrees (but not more, see July 
2002 VA examination report) and there is no showing of either 
limitation of flexion or instability.  The disability picture 
presented provides no basis for granting the benefit sought.  
The preponderance of the evidence is against the claim.  
Hence, it must be denied.

Low Back Disability

The veteran's service connected low back disability 
encompasses strain, arthritis, and disc disease, and may be 
rated under the criteria for any of these disabilities.  
Prior to September 23, 2002, under the various criteria, a 
rating in excess of 10 percent required more than slight 
limitation of motion, more than mild disc disease, or strain 
with disability more than characteristic pain on motion.  
Here, findings reflective of more than mild disc disease have 
not been reported.  As to the further criteria for rating low 
back disability, it is noteworthy that because of the 
veteran's nonservice-connected disabilities (and extreme 
obesity) he could not be examined, and any examination 
findings would be unreliable.  Regarding the criteria that 
came into effect September 23, 2002, while the veteran is 
permanently incapacitated, it is not shown that he has 
incapacitating episodes due to lumbar disc disease (this was 
specifically noted on July 2002 VA examination).  His 
incapacitation is shown to result primarily from his 
nonservice-connected Parkinson's disease, obesity, and other 
disabilities that may not be considered in rating the low 
back.  Likewise for the criteria that came into effect 
September 26, 2003.  There is no competent evidence that the 
lumbar spine is ankylosed, or that motion is limited to the 
degree necessary to establish a rating in excess of 10 
percent.  As there is no competent evidence that the veteran 
indeed has the level of low back impairment necessary to 
establish a rating in excess of 10 percent, such rating is 
not warranted.  

Cervical Spine Arthritis

At the outset, it is noteworthy that the RO has rated this 
disability 30 percent combined (10 percent for arthritis and 
20 percent for limitation of motion transposing the two Codes 
considered).  The question before the Board is whether a 
rating in excess of 30 percent is warranted.  To establish 
entitlement to a rating in excess of 30 percent, it would 
have to be shown that the cervical spine is ankylosed.  See 
Code 5287 of the criteria in effect prior to September 26, 
2003 and The General Rating Formula for Diseases and Injuries 
of the Spine in the criteria effective from September 26, 
2003.  Ankylosis of the cervical spine is not shown anywhere 
in the record, and is not alleged.  The criteria for 
establishing a rating in excess of 30 percent for the 
veteran's cervical spine arthritis are neither met, nor 
approximated.   
Hypertension

To warrant a rating in excess of 10 percent the veteran's 
hypertension would have to be manifested by diastolic 
pressures predominantly 110 or more or systolic pressures 200 
or more.  The veteran's blood pressure readings (noted above) 
do not approximate such a level of severity.  The 
preponderance of the evidence is against this claim.  
Consequently, it must be denied.

Bilateral Hearing Loss

The RO has assigned a 10 percent rating based apparently on a 
finding that the July 2002 audiometry showed an exceptional 
pattern of hearing, warranting a rating based on puretone 
thresholds, alone.  On review of that audiometry, the Board 
notes that neither fact pattern for establishing an 
exceptional pattern of hearing loss is demonstrated.  The 
puretone thresholds were not all 55 decibels or more; and the 
puretone thresholds at the 1000 hertz frequency were not 30 
decibels or less with the puretone threshold at 2000 hertz 70 
decibels or more.  The examiner did not certify that use of 
the speech discrimination test was inappropriate.  
Consequently, the veteran's hearing loss must be rated based 
on puretone testing and speech discrimination scores.  
Application of the criteria in 38 C.F.R. § 4.85, Table VI to 
the findings on VA examination results in a determination 
that the veteran has level III hearing in the left ear and 
level I hearing in the right ear (warranting only a 0 percent 
rating under Table VII).  

The preponderance of the evidence is clearly against the 
veteran's claim for a rating in excess of 10 percent for his 
hearing loss disability.  Hence, it must be denied.  








ORDER

A rating in excess of 30 percent for left knee disability is 
denied.

A rating in excess of 10 percent for low back disability is 
denied.

A rating in excess of 30 percent for cervical spine arthritis 
is denied.

A rating in excess of 10 percent for hypertension is denied.  

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


